DETAILED ACTION
1. 	The Preliminary filed on July 16, 2020 is acknowledged and placed in the record.
	Claims 1-10 have been canceled; and
Claims 11-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Note: please verify that the setpoint variable will be ascertained by controller or sensor?].
	Regarding claim 12, the limitation of “a conversion window around a λ=1 value” renders the claim indefinite; since it is not clear that at which value for a λ value will be considered as around 1 value? Will the λ value be in a range of λ value>1 [lean air/fuel condition] or λ value <1 [lean air/fuel condition]? In this situation, around a λ=1 value will be understanding as the conversion window is from lean air/fuel condition to rich air/fuel condition.
	Regarding claims 15 and 16, the use of alternative expression “and/or” renders the claim indefinite because the expressions on either side of the “and/or” are on considered equivalent and cause uncertainty with respect to the scope of the claims.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. Furuishi et al. 

9.	Claims 11, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Lewis et al. (US 6,453,662 B1).
Regarding claim 11, Lewis et al. teaches a method for controlling a fill level of a catalytic converter (52) for an internal combustion engine (13) of a motor vehicle, the method comprising: ascertaining a setpoint variable for the fill level [Figure 2, block (224) signifies an oxidant setpoint generator algorithm] as a function of an expected operating variable for the fill level [Figure 5, method 224 that describes a target value “Oxidant Set Point” (step 225) depends on “Look Ahead Multiplier Determination” (step 510); and furthermore, col. 9, lines 35-37 describes a purpose of the look-ahead multiplier is to adjust the oxidant set point based on expected future operating conditions], the expected operating variable being determined (step 510) as a function of information from at least one sensor [Figure 1 discloses temperature sensor (132), various sensors (156), mass airflow sensor (156), engine speed sensor (160), etc., see col. 3, lines 19-38], which acquires information about an operating state of the motor vehicle [col. 9, lines 32-35 teaches that finally, at block 510, a look-ahead multiplier value is determined based upon air mass (202), engine speed (204), vehicle speed (206) and throttle position (218) parameters]; and controlling the fill level [Figure 2, block 232] as a function of the ascertained setpoint variable for the fill level [Figure 2, output 225 from block 224].  Notes Figure 2, which describes the fill level is controlled (block 232) as a function of the ascertained setpoint value (block 224 provides an output 225 as the ascertained setpoint value).  
col. 6, lines 6-32 which describes the EGO sensor switches between the indication of lean air/fuel condition and rich air/fuel condition], and an expected oxygen fill level in the catalytic converter is determined as a function of the expected operating variable [col. 10, lines 49-63], and it is checked whether the conversion window would be left at the expected oxygen fill level [col. 9, lines 35-47], and at least one actuator of the internal combustion engine is actuated for influencing the oxygen fill level in the catalytic converter as a function of the setpoint variable [col. 3, lines 31-37].
Regarding claim 14, as discussed in claim 11, Lewis et al. also teaches wherein the setpoint variable is a setpoint oxygen fill level or a setpoint oxygen fill level profile [the amount of oxidant set point or the amount of oxidants].  
Regarding claim 15, as discussed in claim 11, Lewis et al. further teaches wherein the expected operating variable is determined as a function of: (i) a current operating condition of the internal combustion engine or the motor vehicle, and/or (ii) an expected operating condition of the internal combustion 100720498.1 5engine or the motor vehicle, and/or (iii) a past operating condition of the internal combustion engine or the motor vehicle, and/or (iv) a change of the expected operating variable [Figure 3 describes the method for determining the expected operating variable as a function of at least one of the internal combustion engine conditions].  
Regarding claims 16-17, see discussion in claim 15.
Regarding claim 18, as discussed in claim 11, that also included wherein an expected operating state is determined from the information that was acquired by the sensor, and the setpoint variable is determined as a function of the expected operating state [see Figures 1, 2 and 5].
Regarding claim 20, as discussed in claim 11, the method 224 is processed by a controller (15) which included an interface, a memory and a processor [col. 3, lines 19-38].
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. in view of Gallagher et al. (US 8,572,951 B2).
Regarding claim 13, as discussed in claim 11, Lewis invention does not specifically teaches the sensor acquires navigation data for the motor vehicle or vehicle environment information.  
Gallagher teaches a system and method for regenerating particulate filter which controls the fill level of particulate filter as a function of set point variables [see Figure 4].  Gallagher invention further teaches the position of the vehicle relative to the tunnel may be based on various information.  For example, the vehicle may utilize GPS information and stored data of tunnel entrances [col. 9, lines 13-15].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Gallagher would have been recognized in the pertinent art of Lewis invention.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have provided the method and system of Lewis invention to be included a sensor acquires navigation data for motor vehicle or vehicle environment information as taught by Gallagher for the purpose of possibly providing an accurate environment information to the controller in order to calculate, with a high probability and in advance, a future operating state of a motor vehicle or an internal combustion engine.
Regarding claim 19, as discussed in claims 11 and 13, the modified Lewis system describes claimed invention; For example, Lewis invention determines the operating variable as a function of engine operating conditions and Gallagher invention determines the operating variable as a function of information about navigation data.

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
March 11, 2021






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 5, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747